65 N.Y.2d 620 (1985)
Salvatore Lo Breglio et al., Appellants-Respondents,
v.
Flora S. Marks et al., Respondents, and Jacob H. Schiff Center, Respondent-Appellant.
Court of Appeals of the State of New York.
Decided May 7, 1985.
Carl Radin for appellants-respondents.
Harold M. Foster and Elliot L. Evans for respondent-appellant.
Wayne E. Borgeest for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS and KAYE. Taking no part: Judge ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum at the Appellate Division (105 AD2d 621), with costs to the respondents against the appellants and the cross appellant.